El Juez Asociado Se. del Toeo,
emitió la opinión del tribunal.
En este caso se celebró la vista del recurso el 28 de octubre de 1913, y el 10 de noviembre actual los demandados y apelados pidieron a esta Corte Suprema que les permitiera radicar el alegato complementario que acompañaron al efecto.
El propósito de las reglas de esta Corte Suprema relati-vas a la presentación de alegatos, es el de que en el acto de la vista del recurso la cuestión o las cuestiones a resolver queden total y definitivamente sometidas al tribunal. Se exige al apelante que presente primero su alegato, (regia 42), y se exige al apelado que cinco días antes de la vista archive su impugnación, (regia 45), de suerte que ambas partes puedan comparecer perfectamente preparadas. Cual-quiera desviación de esas reglas puede resultar en perjuicio del derecho de alguna de las partes y de la ordenada trami-tación del recurso, y sólo en casos justificados debemos per-mitir la alteración del procedimiento marcado en las mismas.
En el presente caso los apelados debieron haber agotado su argumentación en el alegato de impugnación que presen-taron en tiempo oportuno, y como en la moción por virtud de la cual solicitan ahora que se les permita radicar su alegato complementario no expresan causa alguna que justifique o tienda a justificar siquiera su proceder, podríamos rechazar su solicitud de plano.
Sin embargo, como según manifiestan los apelados en la comunicación acompañando su alegato, lo notificaron cón co-pia a la parte contraria y ésta nada, ha objetado, y como en ■el alegato no se presentan nuevos puntos a discutir y a resolver sino que se amplía simplemente la argumentación de los ya presentados; sin que establezcamos un precedente y usando de nuestra discreción, ordenaremos que el alegato en cues-tión sea unido a los autos a- los efectos procedentes.
*1085Un caso semejante fué decidido por la Corte Suprema de Massachusetts. Dicho tribunal, en su opinión, se expresó así: “Desde que este caso fue sometido a nuestra considera-ción dos briefs suplementarios en favor de la ciudad de Lynn se remitieron a esta corte. Esta práctica es irregular y no tenemos el propósito de establecerla como un precedente;, mas, como se notificó a los peticionarios y nada se ha objetado por ellos, consideraremos las cuestiones suscitadas.”' Adams and others, petitioners, 165 Mass., 497, 500.

Con lugar la moción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.